                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §    Criminal Action No.: 0:16-00807-MGL-2
                                                 §
RICHARD TRYDELL BELL,                            §
                    Defendant.                   §


                    MEMORANDUM OPINION AND ORDER
             DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE

I.     INTRODUCTION

       Pending before the Court is Defendant Richard Trydell Bell’s (Bell) pro se motion to

reduce his sentence under the Frist Step Act of 2018 (2018 FSA or the Act). Having carefully

considered the motion, the response, the record, and the applicable law, it is the judgment of the

Court Bell’s motion to reduce his sentence will be denied.



II.    PROCEDURAL HISTORY

       The grand jury indicated Bell on one count of conspiracy to distribute and to possess with

intent to distribute 280 grams or more of crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A) (Count One), four counts of possession with intent to distribute a quantity of cocaine

base in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and a forfeiture count.
         Bell pled guilty to Count One of the indictment. On November 13, 2018, the Court

sentenced Bell to a term of imprisonment of 210 months and a term of supervised release of five

years.

         Bell filed the immediate pro se motions for sentence reductions based on the Act and the

government responded in opposition.



III.     DISCUSSION AND ANALYSIS

         A court may modify a term of imprisonment of a prisoner under only specific

circumstances. First, a court can modify a sentence as “permitted by statute or by Rule 35 of the

Federal Rules of Criminal Procedure.” 18 U.S.C. § 3582(c)(1)(B); see also Fed. R. Crim. P. 35

(allowing a reduction in sentence upon a motion by the government based on substantial assistance

from the defendant or within fourteen days of the sentence when there is a clear error in the

sentence). Second, a court may modify a sentence when the imposed “term of imprisonment [is]

based on a sentencing range that has been subsequently lowered by the Sentencing Commission.”

18 U.S.C. § 3582(c)(2).

         Finally, the Court may reduce a sentence “upon motion of the Director of the Bureau of

Prisons . . . [provided the Court] finds that . . . extraordinary and compelling reasons warrant such

a reduction . . . or . . . the defendant is at least 70 years of age, and has served at least 30 years in

prison.” 18 U.S.C. § 3582(c)(1)(A). A defendant can bring a motion under § 3582(c)(1)(A) on

her own accord only after she “has fully exhausted all administrative rights of appeal [of] a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility.” Id.




                                                   2
       Bell solely relies on the 2018 FSA as statutory authority to seek the sentence reduction.

The Act broadened the applicability of existing safety value provisions for sentencing. First Step

Act of 2018, Pub. L. 115-391, § 402, 132 Stat. 5194, 5221. The Act makes clear, however, these

provisions “apply only to a conviction entered on or after the date of enactment of this Act.” Id.

§ 402(b).

       The President signed the 2018 FSA into law on December 21, 2018. Bell was sentenced

on November 13, 2018. Because Bell’s conviction was entered prior to enactment of the 2018

FSA, he fails to meet the requirements for relief under the Act.



IV.    CONCLUSION

       Wherefore, based on the foregoing discussion and analysis, it is the judgment of the Court

Bell’s motion to reduce his sentence is DENIED.



       IT IS SO ORDERED.

       Signed this 30th day of March 2020 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
